      Case 2:20-cr-00634-DWL Document 77 Filed 07/21/21 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     MARK RUMOLD, #279060
 5   Asst. Federal Public Defender
     Attorney for Defendant
 6   mark_rumold@fd.org
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                               DISTRICT OF ARIZONA
10
     United States of America,
11
                   Plaintiff,                       No. CR-20-00634-PHX-DWL
12
             vs.                                  NOTICE OF SUBSTITUTION
13                                                     OF COUNSEL
     Jill Marie Jones,
14
                   Defendant.
15
16           Assistant Federal Public Defender Mark Rumold, District of Arizona, hereby
17   gives notice that he is substituted as counsel of record for defendant, terminating
18   Jami Johnson, Assistant Federal Public Defender, for all further proceedings in this
19   case.
20           It is expected that excludable delay under 18 U.S.C. § 3161(h)(1)(F) may
21
     occur as a result of this motion or from an order based thereon.
22
     ...
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28
     Case 2:20-cr-00634-DWL Document 77 Filed 07/21/21 Page 2 of 2




 1             Respectfully submitted: July 21, 2021.
 2                               JON M. SANDS
                                 Federal Public Defender
 3
 4
                                 s/Mark Rumold
 5
                                 MARK RUMOLD
 6                               Asst. Federal Public Defender
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
